DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method of preparing a water-repellent and moisture-permeable fabric.
Group II, claim 7, drawn to a water-repellent and moisture-permeable fabric.
Group III, claims 8-9, drawn to a water-repellent down product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent and moisture-permeable fabric comprising a non-fluorinated water-repellent, blocked polyisocyanate crosslinking agent, and polyurethane-based moisture-permeable coating, wherein the water-repellent and moisture-permeable fabric retains a water repellency level of at least 4 after 20 washes and the moisture-permeable coating results in a moisture-permeable fabric having a water vapor permeability of 40,000 g/m2/24 hours or more as determined by HIS L 1099:2012, Method B-1 (Potassium acetate test), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tamura et al. (JP 2015165056A) (Tamura) in view of Gotou et al. (US 2019/0375897) (Gotou) and Koide et al. (JP 2004256800A) (Koide).  
Tamura teaches a water-repellent fabric to which a non-fluorine-based water-repellent is attached. The water-repellency grade of the fabric is 3 or higher after 20 washes. See, e.g., abstract and paragraphs [0001], [0010], and [0014]. Tamura teaches the water repellent agent further comprises an isocyanate compound.
Tamura does not explicitly teach the isocyanate is a blocked isocyanate or the presence of a polyurethane-based moisture-permeable coating liquid having a water vapor permeability of 40,000 g/m2/24 hours or more as determined by HJIS L 1099:2012, Method B-1 (Potassium acetate test). 
With respect to the difference, Gotou teaches a non-fluorine-based water repellent comprising a blocked polyisocyanate. The blocked polyisocyanate is added from the viewpoints of water repellency, durable water repellency, and texture. See, e.g., abstract and paragraphs [0046], [0050], [0062], and [0166]. Gotou and Tamura are analogous art as they are both drawn to non-fluorinated water repellents. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a blocked polyisocyanate with the non-fluorine-based water repellent of Tamura, in order to ensure durable water repellency and texture, and thereby arrive at the claimed invention. 
With respect to the difference, Koide teaches a moisture-permeable and waterproof fabric comprising a fabric and a moisture-permeable waterproof coating comprising polyurethane. The moisture-permeable waterproof fabric has a moisture permeability as measured by JIS L-1099 and the potassium acetate method (B-1 method) of 3,000 to 60,000 g/m2/24 hr. The moisture-permeable and waterproof fabric has excellent moisture permeability and waterproofness and low environmental load.  See, e.g., abstract and paragraphs [0001], [0005], [0027], and [0037-0039]. Koide and Tamura in view of Gotou are analogous art as they are both drawn to water repelling clothing. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the moisture-permeable waterproof coating to the water-repellent fabric of Tamura in view of Gotou, in order to obtain a moisture-permeable and water-proof fabric possessing a moisture permeability of 3,000 to 60,000 g/m2/24 hr with low environmental load, and thereby arrive at the claimed invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789